—In an action to recover child support arrears, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated February 10, 1999, as, upon reargument, adhered to its prior determination dated February 5, 1998, denying her motion for leave to enter a default judgment against the defendant Karen C. Sheahan and dismissing the complaint against that defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs motion for leave to enter a judgment upon the respondent’s default in answering was not based on an affidavit by a party with knowledge of the underlying facts as required by CPLR 3215 (f). Rather, the motion was based on a complaint verified only by the plaintiffs attorney. The Supreme Court therefore properly denied the motion (see, Hazim v Winter, 234 AD2d 422; Mullins v DiLorenzo, 199 AD2d 218).
In light of our determination, we need not reach the plaintiffs remaining contentions. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.